                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF VERMONT

ALBIN MELI,                                    )
CHARLIE MELI, and                              )
JEREMIE MELI,                                  )
            Plaintiffs,                        )
                                               )
v.                                             )      Civil Action No. 2:19–CV–71
                                               )
CITY OF BURLINGTON, VERMONT                    )
                                               )
BRANDON DEL POZO,                              )
INDIVIDUALLY AND IN HIS                        )
OFFICIAL CAPACITY AS CHIEF                     )
OF POLICE FOR THE CITY OF                      )
BURLINGTON, VERMONT                            )
                                               )
JASON BELLAVANCE,                              )
INDIVIDUALLY AND IN HIS                        )
OFFICIAL CAPACITY AS A POLICE                  )
OFFICER FOR THE CITY OF                        )
BURLINGTON, VERMONT                            )
                                               )
CORY CAMPBELL                                  )
INDIVIDUALLY AND IN HIS                        )
OFFICIAL CAPACITY AS A POLICE                  )
OFFICER FOR THE CITY OF                        )
BURLINGTON, VERMONT,                           )
                                               )
                Defendants.                    )


                    STIPULATED ROLLING PRODUCTION SCHEDULE

         NOW COME the parties, by and through their respective counsel, and, pursuant to

F.R.C.P. 34(b)(2)(B), hereby agrees to the following rolling production scheduled:

     •   By December 2, 2019, the parties will agree to all search terms that the City of

         Burlington and the Burlington Police Department will use to search their records for

         relevant ESI. If the parties are unable to reach an agreement on the search terms, then
    they shall file a motion with the Court requesting a discovery conference to resolve the

    search terms.

•   By December 2, 2019, Defendants will produce their first round of documents, which

    shall include the internal investigation. This first round of documents will not include

    documents pulled from the search terms agreed upon by the parties.

•   By January 15, 2019, Defendants will produce their second round of documents, which

    will include documents pulled pursuant to the agreed upon search terms.

•   By February 15, 2019, Defendants will produce their third round of documents, which

    will include documents pulled pursuant to the agreed upon search terms.

•   By March 1, 2019, Defendants will complete their production of documents.


           DATED at Burlington, Vermont, this 25th day of November, 2019.


                                                  CITY OF BURLINGTON, POLICE CHIEF
                                                  BRANDON DEL POZO, POLICE
                                                  OFFICER JASON BELLAVANCE, AND
                                                  POLICE OFFICER CORY CAMPBELL

                                          By: /s/ Pietro J. Lynn
                                                 Pietro J. Lynn, Esq.
                                                 Lynn, Lynn, Blackman & Manitsky, P.C.
                                                 Counsel for Defendants
                                                 76 St. Paul St., Suite 400
                                                 Burlington, VT 05401
                                                 (802) 860-1500
                                                 plynn@lynnlawvt.com




                                             2
      DATED at Burlington, Vermont, this 25th day of November, 2019.

                                               ALBIN MELI, CHARLIE MELI, and
                                               JEREMIE MELI,


                                        By: S/Evan Chadwick_______________
                                              Evan Chadwick, Esq.
                                              Chadwick & Spensley, PLLC
                                              Counsel for Plaintiffs
                                              PO Box 6182
                                              Brattleboro, VT 05302
                                              (802) 257-7161
                                              evan@chadwicklawvt.com


SO ORDERED.

_________________________________
Hon. William K. Sessions III




                                           3
